Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Drexler	 on 01/13/2021.

The application has been amended as follows: 

1.    Greenhouse for underwater cultivation of terrestrial plant species comprising
a dome (2) suitable for being filled with air in an underwater environment, provided with an aperture (21) for lower access and made of a material that is impermeable to water and permeable to light, such dome comprising means for restraining to the sea floor,
means for adjusting the level of water and air in the dome itself which must ensure that the plant species cultivated in the greenhouse always reside above the water level, characterised in that a system for automatic irrigation of the cultivated plants is present inside such dome, such system comprising a tubular structure (3) on which a plurality of mutually spaced holes (31) are provided, inside which supports are placed for housing and cultivating plant species, irrigation water flowing inside such tubular structure and irrigating such supports in order to achieve a hydroponic culture.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the greenhouse of underwater cultivation of terrestrial plants as claimed including a dome provided with an aperture for lower access and made of a material that is impermeable to water and permeable to light, the dome comprising means for restraining to the sea floor, means for adjusting the level of water and air in the dome itself which must ensure that the plant species cultivated in the greenhouse always reside above the water level, and a system for automatic irrigation of the cultivated plants inside the dome comprising a tubular structure on which a plurality of mutually spaced holes are provided, inside which supports are placed for housing and cultivating plant species, irrigation water flowing inside such tubular structure and irrigating such supports in order to achieve a hydroponic culture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MONICA L BARLOW/            Primary Examiner, Art Unit 3644